Citation Nr: 0113525	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  99-17 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for pes planus with 
recurrent calluses and bunions.

2.  Entitlement to service connection for tinea pedis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the New Orleans, Louisiana, 
Department of Veterans (VA), Regional Office (RO).

The veteran presented testimony at a personal hearing held by 
the Hearing Officer at the local VARO in October 1999.  A 
copy of the transcript of that hearing has been associated 
with the claims folder.

By VA letter issued in February 2001, the veteran was 
informed that his appeal was being certified and transferred 
to the Board.  A motion for advancement on the docket was 
thereafter granted.  See 38 C.F.R. § 20.900(c) (2000).

On February 21, 2001, the veteran and his spouse presented 
testimony at a videoconference hearing held by the 
undersigned Member of the Board.  The veteran's appeal was 
thereafter held in abeyance for 14-days pending the 
submission of additional medical evidence.  A copy of the 
transcript of that hearing has also been associated with the 
claims folder.

On February 26, 2001, the Board received copies of additional 
medical records from the veteran with a signed waiver of 
initial consideration by the RO. This additional evidence has 
been accepted by the Board, pursuant to 38 C.F.R. § 20.1304 
(2000).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC or Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

However, in view of the facts presented, it is the Board's 
opinion that, before the RO undertakes to re-adjudicate the 
veteran's claims, additional development of the record will 
be required.

At his hearing before the undersigned Board Member in 
February 2001, the veteran claimed that he was treated for 
pertinent disability at the VA medical facility in New 
Orleans about 6 weeks after his service discharge in 1971 and 
currently received treatment at that facility about every 6 
weeks.  Subsequent to the hearing he submitted some records 
from the VA medical facility in New Orleans, but it is not 
clear that all pertinent treatment records from that facility 
have been obtained.  The veteran also testified that he 
currently received treatment from the Browne-McHardy Clinic 
and the complete treatment folder from that facility should 
be retrieved.  

The veteran was afforded VA podiatric examination in November 
1999.  Based upon a review of the record and physical 
examination, the examiner opined that the veteran's present 
hallux valgus, calluses and corns, semi-rigid hammertoes, 
medial bunions and pes planus are all related to a limb 
length discrepancy which existed prior to service.  However, 
the examiner failed to indicate whether his pes planus had 
its onset in service or increased in severity therein.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for claimed bilateral foot 
disorders, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source that the veteran 
identifies.  Copies of the medical 
records from all sources that the veteran 
identifies should then be requested.  The 
RO should request all treatment records 
form the VA outpatient clinic in New 
Orleans that are not of record, including 
any treatment records dated from 1971.  
The veteran's clinical records should 
also be requested from the Browne-McHardy 
Clinic.  Any records obtained should be 
associated with the claims folder.

2.  The RO should then refer the entire 
claims folder to the VA podiatric 
physician who conducted the November 1999 
examination of the veteran.  The doctor 
should review the claims folder and, 
based on the history of record and his 
examination, provide an addendum to the 
VA examination report reflecting 
opinions, to a reasonable degree of 
medical certainty, as to:  i. whether it 
is more likely, less likely or as likely 
as not that the veteran's pes planus had 
its onset in service or was aggravated in 
service beyond its natural progress.  If 
the physician is no longer available, 
then the RO should schedule another VA 
podiatric examination for purposes of 
obtaining the above-mentioned etiology 
opinion requested by the Board.  It is 
important that the physician be provided 
with the claims folder and a copy of this 
Remand for review in conjunction the 
examination.

In either case, a discussion of the 
salient facts and the medical principles 
involved will be of considerable 
assistance to the Board.  The examination 
report should then be associated with the 
veteran's claims folder.

3.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

4.  Thereafter, the RO should 
readjudicate the veteran's service 
connection claims.  If either of the 
benefits sought on appeal remains denied, 
the appellant and the appellant's 
accredited representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until so 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of one or more of the claims on appeal.  38 C.F.R. 
§ 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


